El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El codemandante recurrido, Nelton Roldán Rosario tra-bajó para la demandada Lutrón S.M., Inc. (en adelante Lu-trón) desde el 5 de diciembre de 1988 hasta el 19 de mayo de 1997. El demandante era uno de los ocho (8) empleados que laboraban en la línea de ensamblaje Coral, dedicada a la producción de reductores de luces (deemers). Sobre cada empleado de la línea Coral había un abanico para combatir el calor. Según alega Roldán Rosario, a mediados de mayo de 1997 le indicó a su supervisor que el abanico que estaba sobre él emitía ruidos y que las cadenas de seguridad que lo sujetaban se movían mucho. Un día después, miércoles, le indicó a su supervisor que el abanico se estaba moviendo y le manifestó que a su juicio, se estaba zafando y podía caerse. Nada se hizo al respecto. El lunes siguiente el aba-*886nico se desprendió y cayó sobre el cuerpo del demandante, provocándole traumas en la cabeza y otras partes del cuerpo.
Basado en tales hechos, el demandante acudió ante la Sala Superior de Humacao del Tribunal de Primera Ins-tancia en reclamación de daños y perjuicios contra Lutrón.(1) La demandada inmediatamente solicitó la deses-timación de la acción radicada, alegando que la demanda no exponía una reclamación que justificara la concesión de un remedio, Regla 10.2 de Procedimiento Civil de Puerto Rico, 32 L.P.R.A. Ap. III, por alegadamente resultar de aplicación al caso de autos el principio de inmunidad pa-tronal establecido por la Ley del Sistema de Compensacio-nes por Accidentes del Trabajo.
El Tribunal de Primera Instancia desestimó la demanda pues resolvió que Luzón gozaba de inmunidad patronal, ello a la luz de los hechos alegados en la demanda. En su sentencia, el tribunal de instancia razonó que:
... independientemente de las alegaciones contenidas en la demanda en cuanto al hecho de que alegadamente el codeman-dante informara sobre el estado del abanico a otros compañeros y al líder del grupo y nada presumiblemente se hiciera para corregirlo, los cuales no han venido sostenidos y/o corroborado con prueba fehaciente que ello fuera cierto, lo cierto también es que conforme al propio Artículo 20 de la Ley del Fondo de Se-guro del Estado en accidentes del trabajo, el único remedio que tiene el empleado contra su patrono son los beneficios o com-pensación que obtenga del referido organismo y a nada más. Sentencia del Tribunal de Primera Instancia, págs. 2-3.
Copia de dicha sentencia fue notificada y archivada en autos el 22 de diciembre de 1998. Posteriormente, los de-mandantes radicaron, en tiempo, ante el tribunal de ins-tancia una solicitud de determinaciones de hechos adicio-nales, al amparo de las disposiciones de la Regla 43.3 de *887Procedimiento Civil, 32 L.P.R.A. Ap. III, para que aceptara como probados, y añadiera a su sentencia, los hechos ale-gados en la demanda bajo el fundamento de que ante una moción de desestimación los tribunales deben tomar como ciertos los hechos bien alegados en la demanda. Los de-mandantes, además, presentaron, en tiempo, una solicitud de reconsideración ante el tribunal de instancia. Esta úl-tima petición íue declarada No Ha Lugar de plano, notifi-cándose la misma el 21 de enero de 1999. En esa misma fecha, el tribunal dictó orden declarando No Ha Lugar la solicitud de determinaciones de hechos adicionales, orden que fue notificada el 11 de febrero de 1999.
De la sentencia dictada por el tribunal de instancia, los demandantes recurrieron al Tribunal de Circuito de Apela-ciones el 15 de marzo de 1999. El 5 de abril, Lutrón pre-sentó moción de desestimación por falta de jurisdicción, alegando que la solicitud de hechos adicionales presentada por los demandantes tenía como único propósito aumentar el término jurisdiccional para presentar el recurso de ape-lación y, por consiguiente, el tribunal apelativo carecía de jurisdicción para entender en el caso por haberse presen-tado tardíamente el recurso de apelación.
El 14 de abril de 1999, Lutrón presentó un escrito en oposición a la apelación, argumentando principalmente que le cobijaba la inmunidad patronal conferida por la Ley del Sistema de Compensaciones por Accidentes del Trabajo. Oportunamente los demandantes se opusieron, mediante moción, a la petición de desestimación por falta de jurisdicción.
El 15 de junio de 1999, el Tribunal de Circuito de Ape-laciones emitió sentencia en la cual determinó que había errado el Tribunal de Primera Instancia al considerar que “no tenía que aceptar como ciertos los hechos bien alegados en la demanda, sino que éstos tenían que ser sostenidos y/o corroborados con prueba fehaciente de que ello fuera cierto”. Apéndice, pág. 29. En consecuencia, revocó la sen-*888tencia apelada y devolvió el caso al Tribunal de Primera Instancia para la continuación de los procedimientos.
De esa sentencia del tribunal apelativo recurrió ante este Tribunal el demandado argumentando, en síntesis, que la misma debe ser revocada ya que, independiente-mente de que los hechos alegados en la demanda se tomen como ciertos, Lutrón está cobijado por la inmunidad patro-nal que confiere el Art. 20 de la Ley del Sistema de Com-pensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 21. En su señalamiento de errores, alega la parte peticionaria, que erró el tribunal apelativo:
...al asumir jurisdicción en el caso de epígrafe y al entender que la moción solicitando determinaciones de hecho adicionales presentada por los demandantes interrumpió el término para apelar.
...al revocar la decisión del Tribunal de Primera Instancia bajo el fundamento de que dicho tribunal no hizo determinacio-nes de hechos.
...al no aplicar a los hechos del presente caso la doctrina de inmunidad patronal de la Ley de Compensaciones por Acciden-tes del Trabajo y al no resolver el error señalado por la parte demandante. Petición de certiorari, págs. 5-6.
El 26 de octubre de 1999 emitimos resolución concedién-dole el término de veinte (20) días a la parte demandante recurrida para mostrar causa por la cual este Tribunal no debía expedir el auto solicitado y dictar sentencia revoca-toria de la emitida por el Tribunal de Circuito de Apelaciones.
Contando con la comparecencia de ambas partes, proce-demos a resolver.
rH
Según la Regla 43.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III:
En todos los pleitos el tribunal especificará los hechos proba-dos y separadamente consignará sus conclusiones de derecho y *889ordenará que se registre la sentencia que corresponda; y al con-ceder o denegar injunctions interlocutorios, el tribunal, de igual modo, consignará las determinaciones de hechos y conclusiones de derecho que constituyan los fundamentos de su resolución. Las determinaciones de hechos basadas en testimonio oral no se dejarán sin efecto a menos que sean claramente erróneas, y se dará la debida consideración a la oportunidad que tuvo el tribunal sentenciador para juzgar la credibilidad de los testigos. Las determinaciones de hechos de un comisionado, en tanto en cuanto el tribunal las adopte, serán consideradas como determinaciones de hechos del tribunal.
No será necesario especificar los hechos probados y consignar separadamente las conclusiones de derecho:
(a) Al resolver mociones bajo las Reglas 10 ó 36 o al resolver cualquier otra moción, a excepción de lo dispuesto en la Regla 39.2;
(b) En casos de rebeldía;
(c) Cuando las partes así lo estipulen;
(d) Cuando por la naturaleza de la causa de acción o el reme-dio concedido en la sentencia, el tribunal así lo estimare.
En lo pertinente al caso de autos, el tenor de la regla es claro. Ante una moción de desestimación, por razón de la demanda no exponer una reclamación que justifique la concesión de un remedio(2) o de sentencia por las alegaciones(3) el tribunal de instancia no está obligado a exponer en su sentencia las determinaciones de hechos en que se sustente su decisión.
Por otro lado, en Unisys v. Ramallo Brothers, 128 D.P.R. 842, 858 (1991), dijimos que, a los fines de disponer de una moción de desestimación, tienen que presumirse como ciertos los hechos bien alegados en la demanda. Granados v. Rodríguez Estrada I, 124 D.P.R. 1 (1989); Romero Arroyo v. E.L.A., 127 D.P.R. 724 (1991); Pueblo v. Rodríguez Aponte, 116 D.P.R. 653 (1985); First Fed. Savs. v. Asoc. de Condómines, 114 D.P.R. 426 (1983). En otras palabras, cuando se pide la desestimación de una demanda
*890... por vicio intrínseco de la misma el que formula la moción hace el siguiente planteamiento: “Yo acepto para los propósitos de mi moción de desestimación que todo lo que se dice en esta demanda es cierto, pero arm así, no aduce una reclamación que justifique la concesión de un remedio, o no se ha unido una parte indispensable, o el tribunal no tiene jurisdicción, etc.” Es decir, a los efectos de considerar esta moción no se ponen en duda los hechos aseverados porque se ataca por un vicio intrín-seco de la demanda o del proceso seguido. R. Hernández Colón, Manual de Derecho Procesal Civil, Hato Rey, Ed. Equity, 1969, pág. 212.
Resulta importante que se señale que esta doctrina se aplica solamente a los hechos bien alegados y expresados de manera clara y concluyente, que no den margen a dudas. First Fed. Savs. v. Asoc. de Condómines, ante, págs. 431-432. Acentuamos, además, que las alegaciones de la demanda se examinarán liberalmente y de la manera más favorable al demandante. Únicamente se desestimará la acción si el promovente no tiene derecho a remedio alguno bajo cualesquiera hechos que pueda probar en juicio. Granados v. Rodríguez Estrada I, ante; González Camacho v. Santos Cruz, 124 D.P.R. 396 (1989); Candal v. CT Radiology Office, Inc., 112 D.P.R. 227 (1982); Moa v. E.L.A., 100 D.P.R. 573, 587 (1972); Reyes v. Sucn. Sánchez Soto, 98 D.P.R. 305 (1970); J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1985, Vol. II, Cap. III, págs. 63-64; Regla 70 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
En lo relativo a la moción de determinaciones de hechos adicionales,(4) hemos de recordar que dicho meca-*891nismo, utilizado legítimamente, va dirigido a la consecu-ción de un ideal de justicia exento de errores. No obstante, la Regla 43.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, sobre determinaciones de hechos adicionales, salvo por su efecto incidental, no puede ser utilizada con el propósito de aumentar el término jurisdiccional para apelar o presentar un certiorari. En su proyección adjudicativa inmediata, su razón de ser es brindarle al tribunal sentenciador la opor-tunidad de enmendar o corregir cualquier error cometido, esto es, hacer cumplida justicia. Dumont v. Inmobiliaria Estado, Inc., 113 D.P.R. 406 (1982); Soc. de Gananciales v. A.F.F., supra; Castro v. Rexach & Sporting Group, 60 D.P.R. 301 (1942).(5) Sin embargo, una moción de determi-naciones de hechos, iniciales o adicionales, que se radique con la mera intención de alargar el plazo para apelar, no interrumpe dicho plazo por ser ilegítima su finalidad.
Partiendo de dicho estado de derecho, ha de presumirse que una sentencia de desestimación, bajo las Reglas 10.2 ó 10.3, en la cual el juez no haga constar expresamente sus determinaciones de hecho, fue dictada conforme lo establece las normas de derecho vigentes en esta jurisdicción. Es decir, que el juez presumió como ciertos, y tomó en consideración, los hechos bien alegados en la demanda. Por tanto, las determinaciones de hechos a que tiene que haber llegado el proceso mental del juez se ilustran, y necesariamente están basados, en las alegaciones de la parte demandante.
*892Resulta forzoso concluir, entonces, que en los casos en que se dicta sentencia desestimatoria, bajo las disposiciones de las Reglas 10.2 y 10.3 de Procedimiento Civil, ante, ninguna de las partes tiene a su alcance el mecanismo que provee la Regla 43.3 de Procedimiento Civil, ante.(6) Ello así ya que en esta clase de situaciones, el juez de instancia no tiene discreción sobre si admite o no la veracidad de los hechos bien alegados en la demanda; el tribunal, repetimos, está obligado a aceptar dichos hechos como ciertos. Esos son los únicos hechos a ser tomados en consideración. No tiene cabida, entonces, ni razón de ser, una moción en solicitud de determinaciones de hechos. En fin, en esta clase de situación, al juez sentenciador sólo le corresponde aplicar el derecho a los hechos bien alegados y es sólo sobre esas conclusiones de derecho que cabría argumentación en contrario. Tal oposición se canaliza, como sabemos, mediante la radicación de una solicitud de reconsideración ante el tribunal sentenciador o mediante la radicación de la correspondiente solicitud de revisión ante un tribunal de superior jerarquía.
En el caso que nos ocupa, la sentencia dictada por el tribunal de instancia ciertamente no es un modelo de claridad. Ello no obstante, nos lleva a concluir que, inde-pendiente de la fraseología utilizada por el juez de instan-cia y de la corrección jurídica de las conclusiones de dere-cho que formulara, la actuación de éste no fue la que infirió o concluyó el Tribunal de Circuito de Apelaciones, conclu-sión en que dicho foro apelativo basó su decisión. A nuestro juicio la confusión en que incurrió el Tribunal de Circuito de Apelaciones tiene su origen en que el juez de instancia expresó que las alegaciones del demandante —relativas a haber reportado al patrono la condición defectuosa del aba-*893nico con anterioridad a la ocurrencia del accidente— no habían sido “corroboradas”, exigencia que ciertamente es errónea. Sin embargo, a nuestro juicio ello no implica ne-cesariamente que el juez de instancia no diera por ciertas dichas alegaciones. Su razón principal de decidir fue otra: el remedio exclusivo que provee la Ley del Sistema de Compensaciones por Accidentes del Trabajo.
De cualquier manera, e independientemente de lo anteriormente expresado, ese punto o señalamiento es uno para haber sido planteado al tribunal de instancia vía una moción de reconsideración, pero no en una solicitud de determinaciones de hechos ya que el mecanismo que provee la citada Regla 43.3 de Procedimiento Civil, ante, repetimos, no está disponible para la parte demandante cuando la sentencia dictada es una emitida bajo las disposiciones de las Reglas 10.2 y 10.3 de Procedimiento Civil de Puerto Rico, ante.
En consecuencia, erró el Tribunal de Circuito de Apela-ciones al acoger el recurso de apelación radicado por el demandante en el caso de autos, pues el mismo fue presen-tado ante dicho tribunal fuera del término legalmente dis-puesto para su perfeccionamiento, ya que la moción sobre determinaciones adicionales de hechos no interrumpió el término para apelar. (7) El Tribunal de Circuito de Apelacio-nes carecía de jurisdicción sobre el caso de autos.
*894Por los fundamentos anteriormente expuestos procede expedir el auto y revocar la sentencia emitida por el Tribunal de Circuito de Apelaciones en el presente caso.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton, aun cuando está conforme con la norma establecida en el presente caso, ésta aplicaría de forma prospectiva, razón por la cual disiente del resultado al que se llega. El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita. El Juez Aso-ciado Señor Rivera Pérez concurrió con el resultado sin opinión escrita.

 Conforme surge de la demanda radicada, el demandante Roldán Rosario es viudo. En dicha demanda, figuran como codemandantes dos (2) hijos menores de edad del mencionado demandante.


 Véase Regla 10.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 Regla 10.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 Dispone la Regla 43.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III:
“No será necesario solicitar que se consignen determinaciones de hechos a los efectos de una apelación, pero a moción de parte, presentada a más tardar diez (10) días después de haberse archivado en autos copia de la notificación de la sentencia, el tribunal podrá hacer las determinaciones de hechos y conclusiones de derecho iniciales correspondientes, si es que éstas no se hubieren hecho por ser innecesarias, de acuerdo a la Regla 43.2, o podrá enmendar o hacer determinaciones adicionales, y podrá enmendar la sentencia de conformidad. La moción se podrá acumular con una moción de reconsideración o de nuevo juicio de acuerdo con las Reglas 47 y 48 respectivamente. En todo caso, la suficiencia de la prueba para sostener las deter-*891minaciones podrá ser suscitada posteriormente aunque la parte que formule la cues-tión no las haya objetado en el tribunal inferior, o no haya presentado moción para enmendarlas, o no haya solicitado sentencia.”
La Regla 43.4, por otro lado, dispone que:
“Radicada una moción por cualquier parte en el pleito para que el tribunal enmiende sus determinaciones o haga determinaciones iniciales o adicionales, que-darán interrumpidos los términos que establecen las Reglas 47, 48 y 53, para todas las partes. Estos términos comenzarán a correr nuevamente tan pronto se archive en autos copia de la notificación de las determinaciones y conclusiones solicitadas.” 32 L.P.R.A. Ap. III.


 Andino v. Topeka, Inc., 142 D.P.R. 933 (1997).


 De forma análoga resolvimos en U.I.T.I.C.E. v. C.E.A.T., 147 D.P.R. 522 (1999). Allí resolvimos que la moción de determinaciones adicionales de hechos no tiene el efecto interruptor del término para recurrir al tribunal de superior jerarquía en los casos de revisión judicial en que el tribunal de instancia actúa como tribunal apelativo, sin celebrar vista evidenciaría y, en consecuencia, sin que dicho foro judicial haga determinaciones de hecho alguna.


 Según se dispone, en lo pertinente, en la Regla 13(A) del Reglamento del Tribunal de Circuito de Apelaciones de Puerto Rico, 4 L.P.R.A. Ap. XXII-A:
“Las apelaciones contra sentencias dictadas en casos civiles por el Tribunal de Primera Instancia, incluyendo el Tribunal de Distrito durante el proceso de su abo-lición, se presentarán dentro del término jurisdiccional de treinta (30) días contados desde el archivo en autos de copia de la notificación de la sentencia.”
En el caso de autos la sentencia fue notificada el 22 de diciembre de 1998 y el 5 de enero de 1999 se radicó oportunamente moción de reconsideración que fue despa-chada con un terso “No Ha Lugar”, por lo cual el término para apelar nunca fue interrumpido por esta moción. El demandante recurrido tenía disponible hasta el 22 de enero de 1999 para radicar su apelación al Tribunal de Circuito de Apelaciones. No procedió de ese modo hasta el 15 de marzo de 1999 (casi dos (2) meses después del plazo legalmente señalado). La moción de determinaciones de hechos adicionales, repetimos, era improcedente en el caso de autos por lo que su radicación no tuvo eficacia alguna que afectara este cómputo.